DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This non-final action on the merits is in response to the election of invention received by the office on 08 August 2022. Claims 1-32 are pending. Claims 9-14, 29-32 are withdrawn as nonelected.
Election/Restrictions
Claims 9-14, 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 August 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, from which all other claims depend, recites the limitation, “ . . . wherein said polymer composition . . . consists of a thermotropic liquid crystal polymer as the polymer component of the polymer composition and additives or reinforcing fibres. . . .”
The phrase “consists of” excludes any element not specified in the claim. By using this transitional phrase in the instant claim, applicant has strongly indicated an intention to limit the polymer component of the total polymer composition solely to thermotropic liquid crystal powder to the exclusion of all other polymer. However, it is unclear from the claim that the subsequent limitation of “additives” necessarily excludes polymer additives which are not thermotropic liquid crystal polymer. The only mention of the claimed additives in the instantly filed specification occurs on page 12 from about line 10 to line 12 (paragraph 0040 of the corresponding U.S. Patent Application Publication document) and reads, “[t]he polymer composition may comprise other non-polymer components such as for example additives or reinforcing fibres, electrically or thermally conductive fillers, fillers and additives. Suitable reinforcing fibres are for example aramids or inorganic reinforcing fibres such as glass or carbon fibres. The reinforcing fibers, fillers and additives may be dispersed in the polymer composition and may further be aligned in the direction of flow of the polymer composition in the solid filamentous units.”  The examiner suggests amending claim 1 to positively recite that the additives are non-polymeric as supported by the specification. Other amendments may be possible and will be considered if proffered.
Pending Claims In View of the Prior State of the Art
The closest available prior art to the instant claims is EP 0 668 379 A1 to Kurihara et al., made of record in applicant disclosure. Kurihara et al. teach a process requiring many of the limitations of the instant claims. However Kurihara’s process is directed to a spinning method and therefore does not teach, “[a]n additive manufacturing process for the manufacture of an object in an additive manufacturing apparatus, wherein “. . . depositing the discharged polymer composition in a molten state along at least one predefined path and allowing the thus formed one or several filamentous units to solidify such as to form one or several solid filamentous units of the object to be manufactured. . . .” Kurihara’s process teaches several steps which are disclosed as being essential to the success of the method which are unknown in additive manufacturing processes, such as extruding the melt into a fast moving, heated fluid to further draw the filaments. Further, Kurihara’s filaments are not deposited in a molten state, as required by claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743